Citation Nr: 1751241	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  10-21 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to accrued benefits for the last sickness and burial of the Veteran's surviving spouse, J.W.S.


ATTORNEY FOR THE BOARD

T. N. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1945 to November 1946.  The Veteran passed away in March 1986.  The Appellant in this case is the Veteran's daughter.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 letter of determination by the Department of Veterans Affairs (VA) Regional Office (RO), denying the Appellant DIC benefits, to include accrued benefits.  

In December 2016, the Board remanded the appeal to the RO for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

In its prior remand, the Board noted that although the Appellant may not be a proper claimant in her own right for DIC benefits, as she is not an eligible "child" as defined by the law and regulations, she may have some limited claim to reimbursement of last sickness and burial benefits of her mother, J.W.S., the Veteran's surviving spouse, under 38 C.F.R. § 3.1000(a)(5).  The Board remanded the claim so that the Appellant could provide any evidence with respect to the last sickness and burial expenses she may have incurred.  If the Appellant so satisfied those requirements as a potential claimant of accrued benefits under 38 C.F.R. § 3.1000(a)(5), then the AOJ was to adjudicate whether there were any accrued benefits due J.W.S. as a result of J.W.S.'s unadjudicated February 2008 DIC claim submitted prior to her death.  

VA sent letters to the Appellant in December 2016 and March 2017 notifying her of what was needed to develop her claim.  The Appellant responded by letter, informing VA why she had yet to provide the documentation requested.  On April 14, 2017, a Supplemental Statement of the Case was issued denying the Appellant's entitlement to accrued benefits for the last sickness or burial of the Veteran's surviving spouse, J.W.S.  One of the reasons noted for denial was that the Appellant had not submitted any "proof of payment of [J.W.S.]'s last expenses."  See April 2017 Supplemental Statement of the Case at page 7.

On April 27, 2017, after the April 2017 Supplemental Statement of the Case was issued, the Appellant submitted what appear to be paid invoices, on behalf of her claim.  The Agency of Original Jurisdiction (AOJ) did not have the opportunity to review these reports in the first instance.  

Accordingly, the case is REMANDED for the following action:

Review the receipts submitted by the Appellant in April 2017.  If the Appellant demonstrates that she is a proper claimant for accrued benefits under 38 C.F.R. § 3.1000(a)(5), review the claims file and adjudicate J.W.S.'s claim for DIC benefits, which was received in February 2008 prior to her death, for accrued benefits purposes.  If the benefits sought on appeal remain denied, the Appellant should be furnished a Supplemental Statement of the Case and given the opportunity to respond before the case is returned to the Board.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




